Citation Nr: 1433542	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-27 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether October 1981 and March 1983 rating decisions, which denied a claim of service connection for a psychiatric disability, was the product of clear and unmistakable error (CUE).

2.  Entitlement to an earlier effective date than August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The appeal arises from the RO's determination in finding that there was no CUE in October 1981 and March 1983 rating decisions, which denied a claim of service connection for a psychiatric disability.  The Veteran disagreed with this decision in April 2011 and requested, in essence, both a finding of CUE in the October 1981 and March 1983 rating decisions, as well as an effective date earlier than August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD.  He perfected a timely appeal in October 2011.  A Travel Board hearing was held at the RO in June 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDINGS OF FACT

1.  In rating decisions dated in October 1981 and March 1, 1983, the RO denied the Veteran's claim of service connection for a psychiatric disability; although the Veteran timely disagreed with the March 1983 decision, no substantive appeal file.  Both the October 1981 and March 1983 decisions are final.

2.  The October 1981 and March 1, 1983, rating decision, which denied a claim of service connection for a psychiatric disability, was not undebatably erroneous.

3.  In a statement received by VA in September 2001, the Veteran filed a claim of service connection for PTSD due to military sexual trauma; the RO interpreted this claim as a request to reopen the previously denied claim of service connection for a psychiatric disability.

4.  In an April 2005 decision, the Board granted the Veteran's claim of service connection for PTSD.

5.  In a May 2005 rating decision, the Appeals Management Center (AMC) implemented the Board's April 2005 decision by assigning a 100 percent rating for PTSD, effective September 27, 2001.

6.  In a December 2008 rating decision, the RO assigned an earlier effective date of August 2, 2000, for the award of service connection and a 100 percent rating for PTSD.

7.  In a July 2009 decision, the Board denied the Veteran's claim for an earlier effective date than August 2, 2000, for the grant of service connection and a 100 percent rating for PTSD; although the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), the Court dismissed the appeal for failure to prosecute in May 2010 and the Board's July 2009 decision became final.


CONCLUSIONS OF LAW

1.  The October 1981 and March 1983 rating decision, which denied the Veteran's claim of service connection for a psychiatric disability, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2013).

2.  The claim for an effective date earlier than August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD is dismissed.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

As an initial matter, the Board notes that the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have a duty to develop in CUE claims because there is nothing further that could be developed).  As noted in Livesay, CUE claims are not conventional appeals but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.  Thus, the Board finds that the VCAA is inapplicable to the Veteran's claim of CUE in a March 1983 rating decision.

With respect to the Veteran's claim for an earlier effective date than August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD, the Board notes that this claim is without legal merit in light of the July 2009 Board's denial on this very issue and no motion for CUE concerning this Board decision.  As such, the provisions of the VCAA is not applicable.  See Sabonis, 6 Vet. App. 426 (1994).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to an earlier effective date than August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD, including on the basis of CUE in prior RO rating decisions.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Concerning the issues on appeal, there is no evidence that can substantiate the claims.   The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

CUE in October 1981 and March 1983 Rating Decisions

Law and Regulations

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of the concept of CUE.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-4.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

Factual Background

The Veteran filed an original service connection claim for a psychiatric disability on a VA Form 21-526 dated on September 12, 1980, and date-stamped as received by VA on September 16, 1980.  The Veteran asserted on this form that he had been diagnosed as having "NP" (or a neuropsychiatric condition) in July 1972 while on active service.

The Veteran's available service treatment records show that he complained of and was treated for a variety of psychiatric problems during active service.  No formal diagnosis of a psychiatric disability was rendered, however, although these records show in-service complaints of anxiety and depression.  At his enlistment physical examination in May 1972, prior to his entry on active service in June 1972, the Veteran denied all relevant pre-service medical history.  Clinical evaluation was completely normal.

It appears that the Veteran took an overdose of pills in June 1973 while on active service.  Following this overdose, he was treated in the emergency room at a U.S. Army hospital and released after vomiting 3 times.

At the Veteran's separation physical examination in September 1973, psychiatric evaluation was normal.  He reported that he was in good health and denied any relevant in-service medical history.  Mental status examination of the Veteran showed normal behavior, full alertness and orientation, clear thinking, normal thought content, and good memory.  No significant mental illness was noted.  He was "mentally responsible," able to distinguish right from wrong, able to adhere to the right, and had the mental capacity to understand and participate in an Army Discharge Review Board proceeding.  An in-service psychiatrist also certified in September 1973 that the Veteran's "difficulties in relating to others and adjusting to new settings have existed from some time and have their origins in his developmental background.  His personality is such that he is considered unsuitable for further military service and should be administratively separated from the Army."

The Veteran's available service personnel records shows that he was AWOL (absent without leave) on several occasions during his active service.  These records also indicate that the Veteran's commanding officer concluded in September 1973 that the Veteran's AWOL was "not committed with intent to escape further service but rather reflect his immaturity and his general ineptitude."  The Veteran's commanding officer also recommended that he receive a general discharge under honorable conditions.  The Veteran's DD Form 214 shows that 101 days were lost due to his being AWOL and he was discharged under honorable conditions.

The post-service evidence shows that the Veteran was hospitalized at a VA Medical Center from September 10, 1980, until October 4, 1980, "complaining of having nowhere to go and feeling like giving up and hurting himself."  The Veteran also complained that, during a 2-month period prior to his admission, "[H]e became increasingly paranoid.  He felt that people were out to hurt him and two weeks prior to admission began wandering in the woods, hoping to die."  The Veteran reported that he "began having difficulties in the service approximately eight years ago.  At that time he became fearful of others and went AWOL following an episode in the barracks when several drunken servicemen awoke [the Veteran] and shook their penises in his face.  He was not sexually molested."  The Veteran reported that he had attempted suicide through a drug overdose and "inflicting a gunshot wound to his left thigh in 1973."  It was noted that the Veteran's childhood "is remarkable for poor social adjustment marked by lack of peer relationships, poor school performance, and chronic low self-esteem."  

Mental status examination of the Veteran on admission in September 1980 showed he was disheveled, anxious and cooperative, with clear speech, normal pressure, tight associations, reported vague auditory hallucinations, reported difficulty sleeping "for fear he will be harmed, fear that others are following him, and concerns regarding being arrested by the police," and full orientation.  The VA examiner stated that, given the Veteran's history of forging checks and not making payments on an automobile, his fear of being arrested "may be a realistic worry."  The Veteran also complained of suicidal ideation but denied any homicidal ideation.  It was noted that the Veteran's paranoia quickly resolved within 48 hours after being given Haldol.  The Veteran left the VA Medical Center against medical advice.  The diagnoses included rule-out paranoid schizophrenia.

On VA psychiatric examination in June 1981, the Veteran complained of being scared "around people" and difficulty getting along with others.  The Veteran reported a history of attempting suicide.  "He said that he has been unable to hold a job.  When he does get a job he frequently has fights and has to quit."  The Veteran's prior hospitalization at a VA Medical Center was noted.  "He dates his problems to when he was in the Army in 1972.  He said that one night his barracks mate came in and forced him into falatio [sic].  After that he couldn't stay in the same room with other people."  The Veteran also reported hearing voices "repeating the same things that he heard on the night of the assault.  He also feels that the Mexicans talk about him in Spanish and laugh at him."  The Veteran lived by himself.  He also was enrolled in a barber school.  Mental status examination of the Veteran showed he was "not currently hallucinatory but has in the past," some ideas of reference, "not actively delusional," and somewhat concrete proverb interpretation.  The VA examiner concluded that the Veteran "is basically schizophrenic and that he has experienced hallucinations [and] ideas of reference."  The diagnosis was schizophrenic reaction, chronic undifferentiated type.

In a rating decision dated on October 13, 1981, and issued to the Veteran on January 6, 1982, and again on March 16, 1982, the RO denied, in pertinent part, his claim of service connection for a psychiatric disability (which was characterized as a nervous disorder).

In statements on a VA Form 21-4138 dated on March 12, 1982, and date-stamped as received by the RO on March 15, 1982, the Veteran requested that his previously denied service connection claim for a psychiatric disability (which he characterized as depressive reaction and schizophrenia) be reopened.

Additional service treatment records date-stamped as received by VA on May 17, 1982, show that, on August 16, 1972, the Veteran was being seen after "apparently violent behavior" where he "was lying on [the] floor yelling [that] he wanted to go home.  [The Veteran] had no recollection of the incident.  [The Veteran] is depressed and wants to go home at this time.  He has had weekend passes and been home."  The impression was situational stress reaction.  These service treatment records also show that the Veteran attempted suicide on August 25, 1972 "by standing in [the] middle of [the] street.  Cars dodged him."  It was noted that he was being seen weekly "for anxiety and irritability."  The in-service clinician concluded that the Veteran was "extremely dependent."

In statements on a VA Form 21-526 dated on May 11, 1982, and date-stamped as received by the RO on June 1, 1982, the Veteran requested service connection for "nerves."

In a rating decision dated on March 1, 1983, and issued on March 10, 1983, the RO denied, in pertinent part, the Veteran's claim of service connection for a psychiatric disability.   

In statements on a VA Form 21-4138 dated on February 15, 1984, and date-stamped as received by the RO on February 16, 1984, the Veteran disagreed with the denial of his service connection claim for a psychiatric disability.  The Veteran also attached a copy of an SSA decision dated in January 1984 which awarded him SSA disability benefits.

The RO issued a Statement of the Case to the Veteran on April 4, 1984, on the issue of service connection for a psychiatric disability.  A handwritten note on this document indicates that it was re-mailed to the Veteran at an updated mailing address on June 21, 1984.  No timely substantive appeal (VA Form 9) was received from the Veteran or his service representative and the March 1983 rating decision became final.  See 38 U.S.C.A. § 7104.  

The Veteran, through his service representative, submitted a VA Form 21-4138 dated on July 26, 2010, and date-stamped as received by the RO on July 29, 2010, in which he asserted that the March 1983 rating decision was the product of CUE.  The Veteran specifically contended that the reasons for the denial of his service connection claim for a psychiatric disability in the March 1983 decision were incorrect.  He asserted that this rating decision did not address additional service treatment records received by VA in May 1982 "showing the Veteran had episodes of violent behavior and an attempt to commit suicide."  He also asserted that his service treatment records "show the Veteran was seen on numerous occasions for treatment of psychiatric problems and was recommended for discharge due to the disability.  These records also indicated the Veteran attempted to commit suicide during service."  The Veteran cited a June 2010 opinion from a private clinician which concluded that the Veteran's 1981 diagnosis of schizophrenia was a misdiagnosis and "it was possible the Veteran suffered from PTSD with depression rather than schizophrenia."

The Veteran asserted in an October 2011 statement that he was told in 1980 "after revealing that I was raped and sexually assaulted...that I could lose my honorable discharge status if I told anyone about being raped in the Army because I would be considered a homosexual.  This is similar to what I was told in the Army by the therapist there when I first reported it soon after the occurrences."  He asserted that his PTSD was misdiagnosed as schizophrenia in 1981.

The Veteran again asserted in his June 2012 Travel Board hearing testimony that he had been advised at his separation physical examination that, if he reported that he had been raped in service, "I would be considered gay and I'd be discharged from the service dishonorably with no benefits."  See Travel Board hearing transcript dated June 27, 2012, at pp. 4.  He also testified that he had been told by VA that he would lose his benefits if he continued to appeal the denial of his claim.  Id., at pp. 4-5.  

Analysis

The Board finds that the preponderance of the evidence is against finding that the October 1981 and March 1983 rating decisions, which denied a claim of service connection for a psychiatric disability, was the product of CUE.  With respect to the Veteran's allegations that the RO misapplied 38 U.S.C.A. § 1131 and 38 C.F.R. §§ 3.303 and 3.304 and committed CUE when it denied his service connection claim in the March 1, 1983, rating decision, the RO noted in the narrative for this rating decision that a review of the Veteran's service treatment records did not indicate that he had been diagnosed as having a psychiatric disability (which the RO characterized as a nervous condition) during service.  The RO next noted that the Veteran initially was diagnosed as having a psychiatric disability in 1980, several years after his service separation.  The RO concluded that there was no evidence indicating that the Veteran had been diagnosed as having a chronic acquired psychiatric disability during service or within any applicable presumptive period.  Thus, the claim was denied.

The Veteran does not contend, and the evidence does not suggest, that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were applied incorrectly.  See Russell, 3 Vet. App. at 310.  The Veteran has contended instead that his PTSD was misdiagnosed as schizophrenia in 1981.  These assertions are not supported by a review of the evidence of record at the time of the challenged rating decisions in October 1981 and March 1983.  In June 1981, a VA examiner concluded that the Veteran was "basically schizophrenic" and diagnosed him as having chronic undifferentiated schizophrenic reaction.  There was no opinion that the Veteran's psychiatric disorder was related to service or manifested within one year of service discharge.  

The Veteran's subsequent assertions regarding an alleged misdiagnosis of PTSD as schizophrenia cannot rise to the level of a CUE claim.  See Damrel, 6 Vet. App. at 245.  The RO properly considered the diagnoses rendered by the VA examiner in June 1981 which showed only a diagnosis of chronic undifferentiated schizophrenic reaction.  Despite the Veteran's assertions to the contrary, the RO also properly considered service treatment records received by VA in May 1982 which showed additional in-service mental health treatment, a second in-service suicide attempt, and complaints of depression but no complaints of or treatment for PTSD.

The Veteran relies heavily on an outpatient treatment note from a VA psychiatrist dated in June 2010 and included in his claims file as support for a finding of CUE in the March 1983 rating decision.  A review of this outpatient treatment record indicates that the VA psychiatrist noted that she had seen the Veteran for 60 minutes in June 2010.  "He describes [military sexual trauma] during time in service from other males in the service who were acutely intoxicated.  Description and mention of this [military sexual trauma] found in psychiatric discharge and treatment summary as early as 1980."  This VA psychiatrist stated that the Veteran first was diagnosed as having PTSD in June 2001 and he previously had been diagnosed with schizophrenia and depression.  She concluded that the Veteran currently met the DSM-IV criteria for PTSD.  She opined that the Veteran's PTSD symptoms were "all consistent with the PTSD being derived from his [military sexual trauma]."  She next opined that it was possible that the Veteran's diagnoses prior to 2000 had been misdiagnoses of PTSD as "there is literature supporting misdiagnoses of schizophrenia and depression rather than PTSD, especially prior to the 1990s-2000."  She next opined that she could not definitively state that the Veteran's diagnoses prior to 2000 were misdiagnoses of schizophrenia and depression that were, in fact, PTSD because it was "impossible to know at this time" whether the Veteran's records contained all of the symptoms he was experiencing at the time those diagnoses were rendered.  She next opined that it would be highly unlikely that the Veteran would have experienced delayed-onset PTSD if his PTSD were due to his military sexual trauma.  As noted above, subsequent determinations regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology in 1981 or 1983 or whether his PTSD was misdiagnosed decades ago as schizophrenia can never rise to the level of CUE.  Id.

The Board observes that, in arguing that there was CUE in the October 1981 and March 1983 rating decisions, the Veteran essentially disagrees with how the RO weighed the record evidence in that decision.  He essentially is asserting that, in the October 1981 and March 1983 rating decisions, the RO should have concluded that the Veteran's diagnoses of schizophrenia were, in fact, diagnoses of PTSD due to an in-service sexual assault.  (The Board notes parenthetically that such a conclusion would have been contrary to the record evidence at the time of the challenged rating decision.)  It is well settled that allegations regarding the weighing of the evidence of record can never rise to the level of CUE.  See, for example, Fugo, 6 Vet. App. at 43-44; Luallen, 8 Vet. App. at 96.  In summary, the Board finds that, in the October 1981 and March 1983 rating decision, the RO properly denied the Veteran's claim of service connection for a psychiatric disability based on the evidence of record.  Because the RO properly applied the laws and regulations governing service connection claims in the October 1981 and March 1, 1983, rating decisions, which denied the Veteran's claim of service connection for a psychiatric disability, the Board finds that this rating decisions were not the product of CUE.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD.  He argues that he is entitled to an effective date of September 9, 1980, for a grant of service connection and a 100 percent rating for PTSD.  He essentially contends that September 9, 1980, is the appropriate effective date for a grant of service connection and a 100 percent rating for PTSD because that is the date that he filed his original service connection claim for a psychiatric disability.

Law and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

Factual Background

A review of the claims file shows that, in a decision dated on April 22, 2005, the Board granted, in pertinent part, the Veteran's claim of service connection for PTSD.  In a rating decision dated on May 24, 2005, and issued to the Veteran and his service representative on July 15, 2005, the AMC implemented the Board's April 2005 decision and awarded service connection for PTSD, assigning a 100 percent rating effective September 27, 2001.  The AMC concluded that September 27, 2001, was an appropriate effective date for a grant of service connection and a 100 percent rating for PTSD because that was the date of receipt of the Veteran's claim.  The Veteran disagreed with this decision in March 2006, seeking an earlier effective date than September 27, 2001, for a grant of service connection and a 100 percent rating for PTSD.  He perfected a timely appeal in April 2008.
In a Deferred Rating Decision dated on September 16, 2008, and included in the Veteran's claims file, RO personnel concluded that there was a VA outpatient treatment noted dated on August 2, 2000, in which the Veteran "during a group counseling session, asked about how he could get a disability for PTSD, and he reported his claimed in-service personal assault to the group."  RO personnel concluded that this notation in the Veteran's VA outpatient treatment records "might suffice" as the basis for assigning an earlier effective date for a grant of service connection and a 100 percent rating for PTSD.

In a rating decision dated on December 5, 2008, and issued to the Veteran and his service representative on December 12, 2008, the RO assigned an earlier effective date of August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD.  The RO concluded that August 2, 2000, was the appropriate effective date because that was the date of a VA outpatient treatment record indicating an intent to file for VA disability compensation.

The Veteran testified at a videoconference Board hearing before another VLJ in April 2009 that he was entitled to an earlier effective date than August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD because his PTSD had been misdiagnosed as schizophrenia prior to 2000.  See Board hearing transcript dated April 28, 2009, at pp. 5.  

The Board denied the Veteran's claim for an earlier effective date than August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD in a decision dated on July 31, 2009.  The July 2009 Board decision was appealed to the United States Court of Appeals for Veterans Claims (Court) and the Court subsequently dismissed this appeal for failure to prosecute in a May 18, 2010, Order.  Thus, the Board's July 2009 decision (which subsumed the prior rating decisions adjudicating the Veteran's earlier effective date claim) became final.

The Veteran submitted a VA Form 21-4138 dated on July 26, 2010, and date-stamped as received by the RO on July 29, 2010, in which he asserted that he was requesting an earlier effective date of his service-connected PTSD based on CUE.  He specifically lists the March 1983 rating decision and states that the rating decision did not address the additional SMR's received in May 1982 showing the Veteran had episodes of violent behavior and an attempt to commit suicide.  In the statement he reports facts pertinent to his claim.  He concludes that based on SMR's and Personnel Records, the Veteran was requesting an earlier effective date for service connection for PTSD of September 10, 1980, when he initially filed his claim for this condition.  In support of his assertion, he notes a June 2010 report from MJK, which he reports indicates that the diagnosis of schizophrenia in 1981 could have been a misdiagnosis and that it was possible the Veteran suffered from PTSD with depression rather than schizophrenia.  

The Veteran testified before the undersigned VLJ in June 2012 that he was entitled to an earlier effective date because he had been discouraged from pursuing an appeal of the earlier final rating decisions.  See Board hearing transcript dated June 27, 2012, at pp. 4-6.

Analysis

The Board finds that the Veteran's claim of entitlement to an earlier effective date than August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD must be dismissed as a matter of law.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision has become final a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of a decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  

In the case at hand, the Board, in July 2009, adjudicated the claim for an effective date prior to August 2, 2000 for the grant of service connection for PTSD.  That decision is now final, as the Veteran's appeal to the Court was dismissed.  38 U.S.C.A. § 7104.  That decision cannot be collaterally attacked by filing a freestanding earlier effective date claim.  The Board observes that there has been no motion for reconsideration of the Board's July 2009 decision and there has be no motion filed at the Board that there was CUE in the July 2009 Board decision.  The Veteran's has only claimed CUE in 1981 and 1983 RO decisions.  As such, the Board cannot adjudicate the Veteran's earlier effective date claim without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no legal entitlement to an effective date earlier than August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD and the appeal must be dismissed.  See Sabonis, 6 Vet. App. at 426 (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).


ORDER

The motion to reverse or revise, on the basis of CUE, an October 1981 and March 1, 1983, rating decision is denied.

Entitlement to an earlier effective date than August 2, 2000, for a grant of service connection and a 100 percent rating for PTSD is dismissed.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


